DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from applicant on 3/22/2022.
Claims 1, 9 and 12 are amended.
4.	Claims 1-20 are remaining in the application.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6.	Claims 1, 7-10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over D1: US 8783204 B1 (HEROLD, JOHN), cited by applicant, in view of D2: US 2018-0127062 A1 (MY CANOE CO., LTD.), also cited by applicant.  Regarding independent claims 1, 9 and 12, D1 discloses a collapsible kayak [10] comprising: a bow unit [20]; a central unit [30]; and a stern unit [40], the collapsible kayak having a storage orientation when each of the bow unit [20] and the stern unit [40] is folded over the central unit [30] (see column 1, lines 58-62, column 3, line 63 - column 4, line 4 and figures 1-4).  D1 does not disclose that it comprises a floorboard lining, a midship portion of the hull between a bow portion and a stern portion, the floorboard including a base and a pair of outboard walls pivotably coupled to the base and permanently fixed at distal ends to port and starboard gunwales of the hull, and comprising a continuous sheet forming a single piece hull having a bow portion, a midship portion, and a stern portion.  D2 discloses a continuous elongated sheet for the hull; providing such with D1 would simplify construction by minimizing number of parts as would have been recognized by one of ordinary D2 (see paragraph [0090] and figure 9: floor boards [46] have folding lines for providing an appropriate curvature such that it comes into close contact with the bottom and portions of the side panels of the canoe).  Regarding claims 7-8, these features would be easily and obviously derived from D1 (see figures 2, 4: a bow front end [21] and a stem rear end [42] maintain a three-dimensional shape when the kayak is deployed and when the kayak is collapsed).  Regarding claim 9, D1 discloses a collapsible kayak [10] comprising: a bow unit [20]; a central unit [30]; and a stern unit [40], the collapsible kayak having a storage orientation when each of the bow unit [20] and the stern unit [40] is folded over the central unit [30] (see column 1, lines 58-62, column 3, line 63 - column 4, line 4 and figures 1-4).  D1 does not disclose that it comprises: a closed prow at a bow end of the hull and a closed transom at a stern end of the hull; and an integrated floorboard disposed at a midship section of the hull, at least a portion of the floorboard being permanently fixed to the hull.  However, such feature would be easily and obviously derived from D1 (see figures 2, 4: a bow front end [21] and a stern rear end [42]), and different feature 2 is merely a variation of D2 (see paragraph [0090] and figure 9: floor boards [46] have folding lines for providing an appropriate curvature such that it comes into close contact with the bottom and portions of the side panels of the canoe). The additional feature of claim 10 is merely an obvious design variation of D2 (see paragraph [0090] and figure 9: floor boards [46] have folding lines for providing an appropriate curvature such that it comes into close contact with the bottom and portions of the side panels of the canoe).  Regarding claim 12, D1 discloses a method comprising: removing fasteners [53-55] holding a collapsible kayak [10] in a deployed configuration; folding a bow unit [20] over a central unit [30]; and folding a stern unit [40] over the central unit [30] (see column 1, lines 58-62, column 3, line 63 - column 4, line 4, column 6, lines 12-22 and figures 1-4).  D1 does not disclose that it comprises releasing one or more temporary fasteners holding a collapsible kayak in a deployed configuration to cause port and D2 (see paragraphs [0025], [0076] and figures 1-2, 12: gunwales [29] that respectively form left and night edges of the foldable canoe, wherein when the foldable canoe is in a stored configuration, the gunwale sections are separated), and such other feature is merely an obvious design variation of D2 (see paragraph [0090] and figure 9: floor boards [46] have folding lines for providing an appropriate curvature such that it comes into close contact with the bottom and portions of the side panels of the canoe).  The additional feature of claim 13 would be easily derived from D2 (see paragraphs [0025], [0076] and figures 1-2, 12: when the foldable canoe is in a stored configuration, the gunwale sections are separated). The additional features of claims 14-16 would be easily derived from D1 (see figures 2, 4: a bow front end [21] and a stem rear end [42] maintain a three-dimensional shape when the kayak is deployed and when the kayak is collapsed).  The additional feature of claim 17 is merely a matter of obvious design option as would recognizable by one skilled in the art.  The additional feature of claim 18 would be easily derived from D2 (see figure 9: the floor boards [46]).  Accordingly, claims 1, 7-10 and 12-18 would have been obvious over D1 in view of D2 to facilitate construction as desired, as would have been recognized by one of ordinary skill in the art.  The rejection combines known features to achieve expected results, no unknown features or unexpected results are achieved for the claimed subject matter.
7.	Claims 2-6, 11, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over D1: US 8783204 B1 (HEROLD, JOHN), cited by applicant, in view of D2: US 2018-0127062 A1 (MY CANOE CO., LTD.), cited by applicant, and further in view of D3: D3: US 2018-0127061 Al (ORU KAYAK, INC.), also cited by applicant.  D1 and D2 disclose all claimed features as explained above, except explicitly disclosing the features of claims 2-6, 11, 19 and 20.  However, the additional features of claims 2-4 are considered obvious design variations of D3 D3 (see paragraph [0059] and figure 1: a seat back assembly [171] having a backrest [172]).  The additional feature of claim 6 would be easily derived from D3 (see paragraph [0067] and figure 5: a footrest [222] is placed laterally astern of the bulkhead [208]).  The additional feature of claim 11 is merely an obvious design variation of D3 (see paragraph [0066] and figure 5: a bow bulkhead [208] secured to the bow end of the sheet [101] by a tension line [221] joined at the centerline [100]).  The additional features of claims 19-20 are merely obvious design variations of D3 (see paragraph [0066] and figure 5: a bow bulkhead [208] secured to the bow end of the sheet [101] by a tension line [221] joined at the centerline [100]).  Accordingly, claims 2-6, 11, 19 and 20 would have been obvious over D1, in view of D2, and further in view of D3 to facilitate construction as desired.  The rejection combines known features to achieve expected results, no unknown features or unexpected results are achieved for the claimed subject matter.
Response to Arguments
8.	Applicant’s arguments with respect to the claims have been fully considered but are essentially moot due to applicant’s amended claims and the resulting new and/or modified grounds of rejection presented in this Final Office Action.  Nevertheless, the following comments are provided for applicant’s consideration.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the two prior art references cannot be materially combined, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
3/24/2022